12/18/2019
      Case   9:19-cv-80825-DMMJohnson, Anselmo, 60-1
                                 Document       Murdoch,Entered
                                                        Burke Mail -on
                                                                    FedEx Shipment
                                                                       FLSD        777228618901
                                                                               Docket           Delivered Page 1 of 2
                                                                                         12/18/2019

                                                                                          Blanca Benlevy <blanca@jambg.com>


 FedEx Shipment 777228618901 Delivered
 1 message
 TrackingUpdates@fedex.com                                                                                                Fri, Dec 13, 2019 at 9:01
 <TrackingUpdates@fedex.com>                                                                                                                    AM
 Reply-To: trackingmail@fedex.com
 To: blanca@jambg.com

                         Your package has been delivered
                         Tracking # 777228618901

                          Ship date:                                                                        Delivery date:
                          Thu, 12/12/2019                                                                   Fri, 12/13/2019 8:58 am
                          Scott Alexander                                                                   Michael Gallucci
                          Johnson, Anselmo                                                                  c/o Marsh Point Elementary
                          Ft. Lauderdale, FL 33304                                                          12649 Ibiza Drive
                          US                                                      Delivered                 PALM BEACH GARDENS, FL
                                                                                                            33418
                                                                                                            US



                         Shipment Facts
                         Our records indicate that the following package has been delivered.

                            Tracking number:                         777228618901
                            Status:                                  Delivered: 12/13/2019
                                                                     08:58 AM Signed for By:
                                                                     J.MEDINA
                            Reference:                               640/39219-Quasha-SDA
                            Signed for by:                           J.MEDINA

                            Delivery location:                       PALM BEACH GARDENS,
                                                                     FL
                            Delivered to:                            Receptionist/Front Desk
                            Service type:                            FedEx Priority Overnight®
                            Packaging type:                          FedEx® Envelope
                            Number of pieces:                        1
                            Weight:                                  0.50 lb.
                            Special                                  Deliver Weekday
                            handling/Services:
                            Standard transit:                        12/13/2019 by 10:30 am




                           Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated at
                       approximately 8:01 AM CST on 12/13/2019.

                       All weights are estimated.

                       To track the latest status of your shipment, click on the tracking number above.


https://mail.google.com/mail/u/0?ik=7a94ff5481&view=pt&search=all&permthid=thread-f%3A1652813426001126085%7Cmsg-f%3A165281342600112…             1/2
12/18/2019
      Case   9:19-cv-80825-DMMJohnson, Anselmo, 60-1
                                 Document       Murdoch,Entered
                                                        Burke Mail -on
                                                                    FedEx Shipment
                                                                       FLSD        777228618901
                                                                               Docket           Delivered Page 2 of 2
                                                                                         12/18/2019
                       Standard transit is the date and time the package is scheduled to be delivered by, based on the selected service, destination and
                       ship date. Limitations and exceptions may apply. Please see the FedEx Service Guide for terms and conditions of service,
                       including the FedEx Money-Back Guarantee, or contact your FedEx Customer Support representative.


                       © 2019 Federal Express Corporation. The content of this message is protected by copyright and trademark laws under U.S. and
                       international law. Review our privacy policy. All rights reserved.

                       Thank you for your business.




https://mail.google.com/mail/u/0?ik=7a94ff5481&view=pt&search=all&permthid=thread-f%3A1652813426001126085%7Cmsg-f%3A165281342600112…                       2/2
